The Judges,
after hearing counsel for and against the motion, were unanimously of opinion, that-the expense should be borne by the inhabitants of the city of Charb-ston alone. That it was a general principle, which had pervaded every part of the state, from its early establishment to the present day, that every county, parish and district throughout the state, should lay off-and keep in repair its own roads, bridges and causeys ; (except in cases where the counties or parishes were divided by rivers or water-courses ; in such cases, the bridges were to be built and kept in repair at the expense of the adjoining counties or parishes ,) and as a necessary incident thereto, should defray all the expenses necessarily attending the same.
*66That the demolition of those houses was essentially neces-sáry for the purpose of opening Meeting-street to the city boundary, and was for the convenience of the city. The money requisite, therefore, to defray the expense, should be raised by a tax or assessment on the taxable property of the citizens within its boundary. That the continuity of the road, and the advantage which the adjoining parishioners were to derive from it, made no sort of difference, as the advantage would be mutual on both sides. This did not, therefore, lessen the obligation of the city to lay open and-keep in repair the streets within its own jurisdiction. Our high roads were connected together and continued from the sea coast to the mountains, and through the state from North Carolina to Georgia, and it might as well be contended, that the man in the remotest part of the state should contribute his quota towards the expense, because he occasionally made use of Meeting-street, or any other highway at either extremity of the state. To avoid this inconvenience, the policy of our road laws and highway system had wisely provided agaiqst it, and had directed that every separate and distinct portion or division of the state should make and keep its roads and bridges in repair, within its own limits and .juris-, diction.
Rule for a mandamus made absolute.
Present, Burke, Grimke, Waties and Bat.